The opinion of the court was delivered by
Robb, J.:
This is one of four separate actions involving the doctrine of res ipsa loquitur arising out of the explosion of the house of plaintiff in Olathe, Kansas. This defendant (Skelly Oil Company) moved to have plaintiff’s petition made definite and certain on six grounds, which motion was overruled by the trial court. When a similar motion filed in one of the companion cases (Worden *724v. Union Gas System, 182 Kan. 686, 324 P. 2d 501, this day decided) was sustained in part by the trial court, the plaintiff filed an amended petition. Defendant demurred generally to this amended petition and the demurrer was overruled by the trial court. Defendant here appeals from that order and from all other adverse orders of the trial court.
The amended petition in Worden v. Union Gas System, supra, has been appended to that opinion and since this case involves the same issues, that opinion is adopted and incorporated herein as controlling and determinative of this appeal. We are concerned only with the sufficiency of the amended petition (Taylor v. Coleman Lamp & Stove Co., 141 Kan. 168, 40 P. 2d 457, cited with approval in Hengel v. Thompson, 176 Kan. 632, 636, 272 P. 2d 1058) and are not now determining anything in connection with subsequent pleadings or the issues created thereby and the evidence offered in support or contravention of those issues. We think the petition sufficiently alleges a cause of action against this particular defendant.
The judgment is affirmed.
This case was decided and the opinion prepared and concurred in by Hall, J., prior to his resignation from the court.
Parker, C. J., Price and Schroeder, JJ., dissent.
Jackson, J., not participating.